Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 Allowable Subject Matter
Claims 1-3, 5-20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Collins US 5,815,927) teaches a folding knife including handle portions (12, 14), wherein a blade (B) is pivotally movable at a pivot point from an extended position (Fig. 4C) to a closed position (Fig. 4A), the blade having a forward end (at 53) and a tang on a rear end (at 51), wherein a saw-toothed ridges (66) located on an outer surface of the tang, wherein at least a portion of the saw-toothed ridges extends upwardly above the handle portions to facilitate engagement when the tool is in the second closed position such that when a force is applied to the saw-toothed ridges, the knife rotates to the extended position (Figs. 5A-5C); and a locking member (D) moveable from a locked position (Fig. 6) to a released position (Fig. 7), wherein the locking member is in the locked position when the blade is in the extended position (column 4, lines 28-33).  However, none of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.